Citation Nr: 0723834	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California in which service connection for 
basal cell carcinoma was denied.

In an August 2006 statement, the veteran alleges that his 
personal information has been improperly disclosed to third 
parties.  This matter is referred to the RO for appropriate 
action with respect to the veteran's allegation.


FINDING OF FACT

In an August 2006 statement in writing, the veteran withdrew 
his appeal of the claim for service connection for basal cell 
carcinoma.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for service connection for basal 
cell carcinoma have been met. 38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2003, the veteran submitted a substantive appeal 
identifying the issue of service connection for basal cell 
carcinoma, which perfected his appeal as to this issue. In 
August 2006, before the Board promulgated a decision on the 
issue, the veteran submitted a statement in writing 
withdrawing his appeal. A substantive appeal may be withdrawn 
in writing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(c).

As the veteran withdrew his appeal as to the issue of service 
connection for basal cell carcinoma, there remains no 
allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The appeal of the claim for service connection for basal cell 
carcinoma is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


